              Case 3:19-cv-01001-BR          Document 1              Filed 06/26/19   Page 1 of 12




EVERETT W. JACK, JR., OSB #892684
everettjack@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

         Attorneys for Plaintiff
         Allied World Surplus Lines Insurance Company




                               IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION

ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY,                                               Case No. 3:19-cv-01001

                                   PLAINTIFF,                    COMPLAINT FOR DECLARATORY
                                                                 JUDGMENT
         v.

NW BUILDING FORENSICS, LLC, an
Oregon limited liability company, ROBERT
HARP, an individual, MALCOLM BRENT
WILLIAMSON, an individual, and
STEPHEN WINSTEAD, an individual

                                   DEFENDANTS.


         Allied World Surplus Lines Insurance Company, for its Complaint against Defendants

NW BUILDING FORENSICS, LLC, ROBERT HARP, MALCOLM BRENT WILLIAMSON,

and STEPHEN WINSTEAD alleges as follows:




Page 1 – COMPLAINT FOR DECLARATORY RELIEF
                                             DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
              Case 3:19-cv-01001-BR               Document 1              Filed 06/26/19   Page 2 of 12




                                          I.       NATURE OF ACTION

         Allied World Surplus Lines Insurance Company (“Allied World”) seeks a declaration

that it does not have any obligation under a policy of insurance issued to NW Building Forensics,

LLC to defend or pay loss on behalf of Defendants’ with respect to an arbitration claim filed

against Defendants’ before the American Arbitration Association.

                                                   II.        PARTIES

         1.        Allied World is an Arkansas corporation with its principal place of business in the

State of New York.

         2.        Upon information and belief, NW Building Forensics, LLC1 is an Oregon limited

liability company with its principal place of business in Tigard, Oregon.

         3.        Upon information and belief, Robert William Harp (“Harp”) is an individual, a

resident of Oregon, and a principal of NWBF.

         4.        Upon information and belief, Malcolm Brent Williamson (“Williamson”) is an

individual, a resident of Oregon, and a principal of NWBF.

         5.        Upon information and belief, Stephen Winstead (“Winstead”) is an individual, a

resident of Oregon, and a principal of NWBF.

                                   III.        JURISDICTION AND VENUE

         6.        This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

diversity of citizenship between Allied World and NWBF, and the amount in controversy

exceeds $75,000, exclusive of interest and costs.



1
  Defendants NW Building Forensics, LLC, Harp, Williamson, and Winstead will be collectively
referred to as “NWBF.”

Page 2 – COMPLAINT FOR DECLARATORY RELIEF
                                                  DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002                   1300 S.W. Fifth Avenue, Suite 2400
                                                      Portland, Oregon 97201-5610
                                                (503) 241-2300 main  (503) 778-5299 fax
              Case 3:19-cv-01001-BR         Document 1              Filed 06/26/19   Page 3 of 12




         7.        Venue is proper in this Court under 28 U.S.C. § 1391 and LR 3(e)(1) because

NWBF resides in this district, the policy was issued in this district, insurance premiums were

paid by NWBF in this district, and a substantial number of the events giving rise to the issues

presented herein occurred in this district.

         8.        This Court has the authority to determine the parties’ respective rights and other

legal obligations pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201. The

dispute between the parties with respect to the coverage available to NWBF related to the

underlying arbitration demand creates a justiciable controversy.

                                               IV.        FACTS

         A.        The Underlying Arbitration

         9.        The insurance coverage issues in this case arise out of an arbitration demand filed

on May 13, 2019, by the Eagle Ridge Townhomes Owners’ Association (“Eagle Ridge”) against

NWBF, before the American Arbitration Association (“Underlying Arbitration”).

         10.       The claims against NWBF in the Underlying Arbitration arise out of alleged

deficiencies in work by NWBF in the repair and rehabilitation of previously identified

construction defects at the Eagle Ridge townhomes (“Townhomes”), a development comprised

of 111 homes located throughout 29 buildings in Beaverton, Oregon.

         11.       Eagle Ridge’s Claimant’s Statement of Claim (“Claim Statement”), attached

hereto as Exhibit 1, in the Underlying Arbitration alleges:

                   a.       Between 2011 and 2012, Townhome owners began observing and

experiencing water intrusion through foundation, floors, siding, walls, doors, windows, and

roofs, causing extensive property damage.



Page 3 – COMPLAINT FOR DECLARATORY RELIEF
                                            DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01001-BR            Document 1              Filed 06/26/19   Page 4 of 12




                   b.       After Eagle Ridge resolved its construction defect claims against the

developer of the Townhomes, it searched for an expert “to assist Eagle Ridge during the entire

process relating to the extensive remediation of the defective construction work.”

                   c.       In the spring of 2015, NWBF agreed to appraise the Townhomes to

prepare a building envelope rehabilitation consulting services proposal.

                   d.       On August 24, 2015, NWBF delivered the Building Envelope

Rehabilitation Consulting Services Proposal (the “Proposal”) to Eagle Ridge outlining the

services and options for the repairs and remediation necessary at the Townhomes (the “Project”).

                   e.       The Proposal identified Harp as principal of NWBF and the Lead Project

Manager who would oversee all aspects of the project and provide construction management and

professional services including:

                           Providing pre-construction and mobilization oversight during the startup

                            phase of the Project;

                           Assisting contractors during the bidding process for the Project;

                           Reviewing contractor bids for completeness;

                           Assisting Eagle Ridge in selecting a qualified contractor to undertake the

                            Project;

                           Negotiating contractor pricing;

                           Providing efficient construction management and oversight;

                           Providing pre-design consulting services;

                           Establishing preliminary repair protocols;




Page 4 – COMPLAINT FOR DECLARATORY RELIEF
                                             DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01001-BR               Document 1              Filed 06/26/19   Page 5 of 12




                           Developing scope of repair documents with other Respondents, including

                            preparing associated exhibits; and

                           Providing field inspections and photo documentation throughout the

                            Project.

                   f. The Proposal identified Williamson as principal of NWBF and stated that he

                       would be responsible for professional and construction management services,

                       including but not limited to:

                                  Assisting in the waterproofing details of the Project;

                                  Recommending materials to be used during the Project;

                                  Providing field inspection and photo documentation during the Project;

                                  Providing contract administration and assisting with pay app review;

                                   and;

                                  Ensuring code compliance.

                   g. The Proposal identified Winstead as a principal of NWBF and the Project

                       Architect, whose responsibilities would include:

                                  Providing drawings and other documents for estimation purposes;

                                  Providing field inspections and photo documentation;

                                  Assisting contractors with preparation of building permit submittals;

                                  Providing status updates to Eagle Ridge; and

                                  Engaging in Q&A with Eagle Ridge during status update meetings.

                   h. On or around January 17, 2016, Eagle Ridge and NWBF entered into an AIA

                       Form Contract (“Contract”) that covered four separate construction phases for


Page 5 – COMPLAINT FOR DECLARATORY RELIEF
                                                DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002                 1300 S.W. Fifth Avenue, Suite 2400
                                                    Portland, Oregon 97201-5610
                                              (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01001-BR            Document 1              Filed 06/26/19   Page 6 of 12




                       the Project, each phase laid out by NWBF in the Proposal. None of these

                       phases identified either expressly or impliedly that NWBF would provide

                       services as an expert witness in any pending or future litigation or dispute.

                   i. Relying on NWBF’s recommendation, Eagle Ridge entered into a contract

                       with Pacific NW Construction Solutions LLC dba Lifetime Exteriors for the

                       necessary remediation work, work which NWBF was to direct.

                   j. On Eagle Ridge’s information and belief, NWBF deficiently provided one or

                       more of the following services at the Townhomes:

                           Appraising construction defects;

                           Recommending materials to be used during the rehabilitation;

                           Preparing an adequate scope of repair to be used in the Project;

                           Negotiating contractor pricing;

                           Recommending contractors;

                           Providing contract administration and related services;

                           Ensuring proper execution of construction schedules;

                           Performing adequate inspections;

                           Managing and overseeing work during and after completion;

                           Determining the levels of oversight required by the scope of repair;

                           Ensuring code compliance during the Project; and

                           Providing Project status updates to Eagle Ridge.

                   k. As a result of NWBF’s deficient performance of services under the Contract,

                       there was defective construction in the remediation process at the Project and


Page 6 – COMPLAINT FOR DECLARATORY RELIEF
                                             DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01001-BR           Document 1              Filed 06/26/19   Page 7 of 12




                       Eagle Ridge was “overcharged by $1,224,432.60 for an unfinished Project,”

                       expects to incur $750,000 in costs to correct NWBF’s deficient performance

                       under the Contract, expects to hire a new expert witness for $100,000, and a

                       new construction management consultant for $100,000.

                   l. The Claim Statement alleges four (4) claims for relief against NWBF: 1.

                       Breach of Contract – Professional Services; 2. Negligence – Expert Services;

                       3. Breach of Contract – Construction Management Services; and 4.

                       Negligence – Construction Management Services. Each of these claims allege

                       NWBF’s failure to perform the services specified under the Contract, caused

                       the damages alleged therein.

                   m. In total, Eagle Ridge seeks $2,290,007.60 plus prejudgment interest, and

                       attorneys’ fees and costs.

         B.        The Allied World Policy

         12.       Allied World issued NWBF a claims-made and reported Professional Liability

Policy 0305-9060, policy period September 2, 2017 to September 2, 2018 (“Policy”), providing

coverage to NWBF for the “Insured’s Profession: Expert Witness (Non-Medical).”

         13.       The Policy states, in relevant part:

                   The Insurer will pay on behalf of the Insured, Loss and Defense
                   Expenses in excess of the applicable Retention from any Claim first
                   made against the Insured and reported to the Insurer during the
                   Policy Period or any applicable Extended Reporting Period, for a
                   Professional Services Wrongful Act committed on or after the
                   applicable Retroactive Date and before the end of the Policy
                   Period.

                   As part of, and subject to, the Limits of Liability set forth in ITEMS
                   3(a) and 3(b) of the Declarations and Condition V(D)(2), the
                   Insurer has the right and duty to defend any Claim for a
Page 7 – COMPLAINT FOR DECLARATORY RELIEF
                                            DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01001-BR            Document 1              Filed 06/26/19   Page 8 of 12




                   Professional Services Wrongful Act which is covered in whole or
                   in part under the Policy, even if such Claim is groundless, false or
                   fraudulent.

         14.       Policy Section III.C. defines Claim, in relevant part, as “any arbitration

proceeding.”

         15.       Policy Section III.N. defines Loss, in relevant part as:

         “. . . damages, pre-judgment interest, post-judgment interest, judgments,
         settlements, punitive, exemplary or multiplied damages where insurable
         under applicable law, or other amounts that an Insured is legally
         obligated to pay as a result of a claim . . .

         Loss shall not include:

                    (4)       the return of fees or other compensation paid to the
                              Insured;
                   (5)        the cost of correcting, re-performing or completing any Professional
                              Services; . .

         16.       Policy Section III.R. defines Professional Services, in relevant part, as services

performed by an Insured for others:

                   (1)      in the usual and customary conduct of the Profession set forth in
                            ITEM 5 of the Declarations for a fee or other business
                            consideration inuring to the benefit of the Named Insured or any
                            Subsidiary;...

         17.       ITEM 5 of the Declarations describes the Insured’s profession as:

                            Expert Witness (Non-Medical)

         18.       Policy Section III.S. defines Professional Services Wrongful Act as any

actual or alleged:

                   (1)      Negligent act, error, omission, misstatement,                 misleading
                            statement, neglect or breach of duty; or

                   (2)      Personal Injury;


Page 8 – COMPLAINT FOR DECLARATORY RELIEF
                                             DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
            Case 3:19-cv-01001-BR          Document 1              Filed 06/26/19   Page 9 of 12




                            by an Insured, in the performance of or failure to perform
                            Professional Services.

         19.       The Policy provides by Exclusion A(7) that the Policy does not provide coverage

for any Claim “for any actual or alleged liability under any express contract or agreement, unless

such liability would have attached in the absence of such contract or agreement. For purposes of

this EXCLUSION (A)(7), an “express contract or agreement” is an actual agreement among the

contracting parties, the terms of which are openly stated in distinct or explicit language, either

orally or in writing, at the time of its making; . . “

         20.       The Policy provides by Exclusion B(10), in relevant part, that the Policy does not

provide coverage for any Claim for “any actual or alleged bodily injury, sickness, mental

anguish, emotional distress, disease or death of any person, or damage to or destruction of any

tangible property including loss of use thereof; provided however, . . . this EXCLUSION

(B)(10) shall not apply to: (a) a Claim for such injury or damages if such injury or damage

resulted solely and directly from the actual performance of Professional Services . . . “

         C.        Tender of Claim by NWBF

         21.       NWBF tendered the claim by Eagle Ridge four (4) different times, the most recent

being the Claim Statement, which was tendered on May 13, 2019. Each of Eagle Ridge’s four

(4) different written demands to NWBF changed the description of its engagement of NWBF,

following Allied World’s issuance of a coverage denial letter to NWBF with respect to the

previous demand. Allied World did not provide to Eagle Ridge any of the coverage denial letters

issued to NWBF. On information and belief, NWBF advised Eagle Ridge of the basis for Allied

World’s denial, and the revised demand was generated to address the basis of Allied World’s

denial of the previous demand. The Claim Statement was the fourth written demand, but the first

Page 9 – COMPLAINT FOR DECLARATORY RELIEF
                                           DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
           Case 3:19-cv-01001-BR           Document 1              Filed 06/26/19    Page 10 of 12




time Eagle Ridge used the term “expert witness” anywhere in a written demand. Regardless, all

of the written demands sought damages from deficiencies in NWBF’s construction management

work under the Contract, and Allied World denied coverage under the Policy. .

          22.      On information and belief, NWBF was not retained by an attorney to provide

testimony as an expert witness for or on behalf of Eagle Ridge.

          23.      Neither the Proposal nor the Contract incorporated into the Claim Statement

expressly or impliedly provide that NWBF will provide services as an expert witness for Eagle

Ridge in any proceeding or dispute. For this reason there is no coverage under the Policy.

          24.      The Claim Statement does not allege that Eagle Ridge suffered damages as a

result of deficient services by NWBF as an expert witness for or on behalf of Eagle Ridge. For

this reason there is no coverage under the Policy.

          25.      The damages alleged by the Claim Statement purport to arise out of NWBF’s

work as a construction manager in connection with the repairs and remediation on the Project.

For these reasons there is no coverage provided under the Policy.

          26.      The Claim Statement does not seek any damages against NWBF that would arise

in the absence of the alleged Contract, and for that reason no coverage is provided under the

Policy.

          27.      On June 19, 2019, Allied World denied the Policy provided coverage to NWBF

for the allegations of the Claim Statement.

                                     V.      CLAIMS FOR RELIEF

                                      FIRST CLAIM FOR RELIEF
                               (Declaratory Judgment – No Duty to Defend)

          28.      Allied World incorporates by reference the allegations of paragraphs 1-27 above.


Page 10 – COMPLAINT FOR DECLARATORY RELIEF
                                            DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
           Case 3:19-cv-01001-BR           Document 1              Filed 06/26/19    Page 11 of 12




         29.       There is an actual controversy between Allied World and NWBF with respect to

whether there is coverage to NWBF under the Policy for the Underlying Arbitration.

         30.       Allied World seeks a judicial declaration that, based on the terms, conditions,

limitations, and exclusions of the Policy, there is no duty to defend NWBF in the Underlying

Arbitration.

                                    SECOND CLAIM FOR RELIEF
                              (Declaratory Judgment – No Duty to Pay Loss)

         31.       Allied World incorporates by reference its allegations in paragraphs 1-30 above.

         32.       There is an actual controversy between Allied World and NWBF with respect to

whether there is coverage to NWBF under the Policy for the Underlying Arbitration.

         33.       Allied World seeks a judicial declaration that based on the terms, conditions,

limitations, and exclusions of the Policy, there is no duty to indemnify NWBF for any of the

damages alleged in the Underlying Arbitration.

                                    VI.    REQUEST FOR RELIEF

         Allied World respectfully requests the following relief:

         1.        On its First Claim for Relief, for a declaration that Allied World has no duty to

defend NWBF in the Underlying Arbitration;

         2.        On its Second Claim for Relief, for a declaration that Allied World has no duty to

indemnify NWBF in the Underlying Arbitration;

         3.        For Allied World’s costs and disbursements that are recoverable by law; and

         4.        Such other relief as the Court finds just and appropriate.

         / / / / /




Page 11 – COMPLAINT FOR DECLARATORY RELIEF
                                            DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002             1300 S.W. Fifth Avenue, Suite 2400
                                                Portland, Oregon 97201-5610
                                          (503) 241-2300 main  (503) 778-5299 fax
           Case 3:19-cv-01001-BR      Document 1              Filed 06/26/19    Page 12 of 12




         DATED this 26th day of June, 2019.

                                     DAVIS WRIGHT TREMAINE LLP


                                     By s/ Everett W. Jack, Jr.
                                       Everett W. Jack, Jr., OSB #892684
                                       1300 SW 5th Avenue, Suite 2400
                                       Portland, Oregon 97201
                                       Telephone: (503) 241-2300
                                       Facsimile: (503) 778-5299
                                       everettjack@dwt.com

                                          Attorneys for Plaintiff
                                          Allied World Surplus Lines Insurance Company




Page 12 – COMPLAINT FOR DECLARATORY RELIEF
                                       DAVIS WRIGHT TREMAINE LLP
4822-4012-9434v.3 0113563-000002        1300 S.W. Fifth Avenue, Suite 2400
                                           Portland, Oregon 97201-5610
                                     (503) 241-2300 main  (503) 778-5299 fax
